Citation Nr: 0706734	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision, and if so, whether the claim may be 
granted.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.

3.  Entitlement to service connection for thyroid tumor 
(claimed as tumor of the neck and throat), to include as due 
to exposure to herbicides.

4.  Entitlement to an initial compensable rating for healed 
scars of the right ear, left cheek, and right bridge of nose.

5.  Entitlement to an effective date earlier than June 8, 
1994, for a 50 percent rating for bilateral pes planus.

6.  Entitlement to an effective date earlier than June 8, 
1994, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1969.  He served in Vietnam until August 26, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In June 2006, the Board remanded the appeal 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran provided testimony before the 
undersigned at a videoconference hearing in October 2006.  A 
transcript of the hearing is in the claims folder.  During 
the hearing, the veteran stated that he was seeking not only 
an effective date earlier than June 1994 for the 50 percent 
rating for pes planus, but also a higher rating for pes 
planus from 1969.  This contention is referred to the RO for 
appropriate action.  

The issues of entitlement to an effective date earlier than 
June 8, 1994, for a 100 percent rating for PTSD and 
entitlement to an initial compensable rating for healed scars 
of the right ear, left cheek, and right bridge of nose, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1995 decision the Board denied entitlement to 
service connection for defective vision.

2.  Evidence added to the record since the April 1995 Board 
decision as to defective vision is either cumulative or 
redundant of the evidence of record.

3.  Peripheral neuropathy, to include due to herbicide 
exposure, is not of service origin; acute or subacute 
peripheral neuropathy was not manifested to a compensable 
degree within one year of the date of last possible exposure 
on active military service, nor is any current peripheral 
neuropathy related to any incident of service.

4.  Thyroid tumor is not of service origin nor was it present 
during any applicable presumptive post service period; it is 
not a recognized disease associated with herbicide exposure, 
nor is any current thyroid tumor otherwise related to any 
incident of service.

5.  Service connection for pes planus was granted in a June 
1992 rating decision, with a 0 percent rating effective from 
June 1992; the veteran's appeal of this rating was denied by 
the Board in April 1995.

6.  The veteran submitted VA Form 21-8490 on June 8, 1994, to 
the RO, requesting entitlement to a total rating due for 
service connected disabilities based on individual 
unemployability (TDIU); a 10 percent rating for pes planus 
was granted based on this application, with an effective date 
of June 8, 1994, based on the date of claim.

7.  The veteran appealed the 10 percent rating and, in a May 
1999 rating decision the RO granted an increased 50 percent 
rating for pes planus effective from June 8, 1994.

8.  There is no evidence of any earlier unadjudicated 
increased rating claims nor any factually ascertainable 
evidence demonstrating increased rating was warranted for pes 
planus in the year prior to VA's receipt of the veteran's 
claim on June 8, 1994.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for defective 
vision may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  Peripheral neuropathy, to include acute and subacute 
peripheral neuropathy due to herbicide exposure, was not 
incurred in or aggravated by service nor may peripheral 
neuropathy be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A thyroid tumor, to include due to herbicide exposure, 
was not incurred in or aggravated by service nor may a 
malignant tumor be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for an effective date earlier than June 8, 
1994, for the award of a 50 percent rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims by 
correspondence dated in April 2003, November 2003 and 
September 2006.  Adequate opportunities to submit evidence 
and request assistance have been provided.  At his October 
2006 hearing before the undersigned, the veteran indicated 
that he was submitting additional evidence with a waiver of 
RO consideration.  The documents received at the Board 
consist of written argument and copies of documents already 
of record.  Thus, no waiver is required.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The September 2006 letter to the veteran complied with this 
requirement.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Service Connection

Peripheral Neuropathy and Thyroid Tumor

The veteran served in the marines in Vietnam during the 
Vietnam War.  According to available service personnel 
records, he left Vietnam on August 26, 1969.  Based on his 
service, he is presumed to have been exposed to Agent Orange.  
He contends that service connection is warranted for 
peripheral neuropathy and thyroid tumor, due to Agent Orange 
exposure.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
for certain chronic diseases such as malignant tumors and 
certain neurological disorders may be established based upon 
a legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service medical records, including a November 1959 induction 
physical examination report and a September 1969 separation 
physical examination report, are negative for complaints or 
findings related to thyroid tumor or peripheral neuropathy.  
There are no records associated with the claims folder that 
document treatment for acute and subacute peripheral 
neuropathy prior to August 29, 1970, which would be one year 
from the veteran's last known exposure to herbicide agents.  

VA examination reports dated in 1973, 1991 and 1992 show no 
complaints or findings related to peripheral neuropathy or 
thyroid problems.  

The veteran testified, and the record demonstrates, that the 
first documentation of any complaints and/or problems of 
peripheral neuropathy and the thyroid occurred in the 1990's.  
Private treatment records from Premiere General Hospital show 
that thyroid problems were found based on thyroidectomy in 
May 1998.  The diagnosis was cavernous hemangioma within a 
follicular adenoma.  The physician opined that this lesion 
may or may not be associated with the veteran's exposure to 
Agent Orange and noted that he was not aware of any direct 
causation.  

Similarly, private treatment records also show early 
peripheral neuropathy dating from July 1998, with a 
suggestion that a thyroid function test be performed.  
Subsequent treatment records continue this finding.  

At his hearing before the undersigned Veterans Law Judge, the 
veteran testified that he believed these conditions were 
related to his Vietnam service  He noted that they were 
discovered together.  He also testified that no physician has 
told him they are related to Agent Orange exposure in 
service.  

Although the record shows that the veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange during 
that time, thyroid tumor is not a disease for which 
presumptive service connection is allowed according to 38 
C.F.R. § 3.309(e).  While acute and subacute peripheral 
neuropathy is a disability for which presumptive service 
connection is allowed according to 38 C.F.R. § 3.309(e), 
there is no competent medical evidence of these conditions 
within a year of exposure to Agent Orange.  Service medical 
records show no complaints or findings of acute and subacute 
peripheral neuropathy, nor are these disabilities documented 
within one year following the veteran's last known exposure 
to herbicide agents.  Further, to the extent the veteran has 
asserted peripheral neuropathy has been present since 
service, the medical evidence is wholly against this 
assertion, as the first medical documentation is over 25 
years after service.  Thus, the preponderance of the evidence 
is against a finding that there was acute or subacute 
peripheral neuropathy manifest to a compensable degree within 
a year of the date of last possible exposure in service.  
Therefore, service connection for peripheral neuropathy is 
not warranted on a presumptive basis as due to Agent Orange 
exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, again, the 
veteran's service medical records show that at both induction 
and separation there were no abnormalities related to 
peripheral neuropathy or thyroid, nor were there complaints 
or diagnoses.  In addition, the first evidence of a finding 
related to these diseases was in 1998, many years after 
service.  There is no medical evidence of record that shows 
current thyroid tumor or peripheral neuropathy related to his 
service.  Clearly, there is no evidence of either a chronic 
disease in service or continuity of symptomatology since 
service.  No medical personnel have opined that there is a 
current disease of this nature related to service.  The Board 
finds no competent evidence of a nexus between any thyroid 
tumor or peripheral neuropathy and service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The veteran's lay opinions as to his disorder are not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, service connection is not warranted 
for thyroid tumor or peripheral neuropathy, to include 
subacute peripheral neuropathy due to herbicide exposure on a 
presumptive basis or a direct basis.

New and Material Evidence

Defective Vision

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim to reopen in 1999, thus prior to 
August 29, 2001.

In an April 1995 rating decision, the Board denied 
entitlement to service connection for defective vision, 
including colorblindness.  The RO, in essence, found the 
disorder did not exist until years after service, and that 
there was no nexus between the current disorder and service.  
The veteran's service medical records, VA examination in 
1973, and treatment records in the early 1990's were 
considered.  Service medical records showed that in August 
1966 he was struck by a small grenade fragment causing soft 
tissue swelling of the right eyelid and supraorbital region 
of the right eye.  There was no skin abrasion.  Examination 
of the eye revealed that the fundi was clear.  Vision in the 
right eye was 20/40 and the left eye vision was 20/20.  The 
diagnosis was soft tissue trauma to the right suborbital 
area.  He was discharged to duty after 48 hours.  It was for 
this injury that he was awarded the Purple Heart medal.  In 
early December 1966, a medical examination found that his 
eyes were normal.  There was a 1/2 inch scar below the left 
orbit. Vision in the right eye was 20/20 and vision in the 
left eye was 20/15.  The veteran asserted that, subsequent to 
this examination, he sustained further injuries to his face, 
including his eyes, in mid-December 1966.  The RO found no 
records, either medical or personnel, that reflected this 
claimed injury or any other injuries that he claims he 
sustained while on active duty.  The veteran's separation 
from active duty physical examination report of September 
1969 notes that his eyes had normal visual acuity and 
refraction.  The pupils and ocular motility were normal.  
Vision in the right eye was 20/20 and vision in the left eye 
was also 20/20.  

The VA examination report of November 1973 found that the 
veteran's eyes were normal.  It was noted on the examination 
that the veteran was a supervisor at a nuclear reactor plant.  

The RO also considered that in October 1991, the veteran's 
treating physician, M. Caldoso, M.D., related that in October 
1985 he extracted three iron fragments from the veteran's 
right eye.  Twenty days later, the physician extracted an 
iron fragment from the veteran's left eye.  He also noted 
that the veteran's vision had markedly deteriorated and that 
he was partially colorblind.  

The results of a VA examination conducted in October 1991 
revealed that the veteran was status post foreign body 
removal, both eyes.  A VA eye examination conducted in 
February 1992 found the veteran's visual acuity in the right 
eye as 20/25, correctable to 20/20, and the left eye was 
20/25, also correctable to 20/20.  The fundi were clear in 
both eyes.  The diagnosis was myopia, bilaterally.

Also considered by the Board in 1995 were statements from 
friends of the veteran along with a hearing transcript 
attesting to in-service injury were considered.  

In March, 1992, P. Lim-Catipon, M.D., submitted a medical 
statement asserting that in August 1978 the veteran was 
treated for the removal of facial scan [sic] beneath his 
lower lids and chin.  The physician also noted that the 
veteran's latest examination revealed that he had visual 
acuity in the right eye of 20/50 and 20/40 in the left eye.  
Funduscopy of both eyes was clear and there was no 
retinopathy.  The diagnoses were astigmatism and presbyopia.  
VA examination conducted in May 1992 found that the veteran's 
right eye visual acuity was 20/30, correctable to 20/20, and 
his left eye visual acuity was likewise 20/30, correctable to 
20/20.  The diagnoses were myopia astigmatism and presbyopia, 
bilaterally.  

The veteran Board decision was final when issued.  38 
U.S.C.A. § 7104 (West 2002).

The evidence added to the record since the April 1995 rating 
decision includes the veteran's requests to reopen his claim, 
personal hearing testimony, and medical records providing 
additional diagnoses of current eye diagnoses including 
cataract and hyperopia.  Updated treatment records fro Dr. 
Lim-Capiton reflect that in 1996 she found that the veteran 
had normal findings of the eye except for supraorbital 
lesions at the time of injury and presence of metallic 
foreign body from 1966 to 1991, the date of the removal of 
the foreign body.  She noted that the orbit will tolerate 
most metal fragments without adverse effects, especially when 
they are encapsulated.  Eventually, these fragments will be 
extruded by the eye years after traumas as in this case in 
1991.  The diagnosis was hyperopic astigmatism with 
presbyopia, color test-defective.  In December 2001, she 
noted that the veteran had cataracts.  She noted 
colorblindness, which is contraindicated to enlistment in the 
service.  She also noted that it was hereditary rather than 
congenital.  She also noted it may be caused by external 
factors other than heredity.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
1995 Board decision is either cumulative or redundant of the 
evidence of record.  The evidence added to the record, 
including private and VA medical statements and records, does 
not include any competent evidence relating the post-service 
manifestations of defective vision to active service which 
was the basis for the prior determinations.  The veteran's 
statements and the additional medical reports are essentially 
cumulative of the evidence previously considered.  Dr. Lim's 
records do not support the claim that there is current 
disability related to service, thus the records are not 
material.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

Earlier Effective Date for 50 Percent Rating for Pes Planus

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

In this case, service connection for pes planus was granted 
in a June 1992 rating decision, with a 0 percent rating 
effective from June 1992; the veteran's appeal of this rating 
was denied by the Board in April 1995.  The veteran submitted 
VA Form 21-8490 on June 8, 1994, to the RO, requesting 
entitlement to a total rating due for service connected 
disabilities based on individual unemployability (TDIU); a 10 
percent rating for pes planus was granted based on this 
application, with an effective date of June 8, 1994, based on 
the date of claim.  The veteran appealed the 10 percent 
rating and, in a May 1999 rating decision, the RO granted an 
increased 50 percent rating for pes planus effective from 
June 8, 1994.  

There is no evidence of any earlier increased rating claim 
nor any factually ascertainable evidence demonstrating 
increased rating was warranted for pes planus in the year 
prior to VA's receipt of the veteran's claim on June 8, 1994.  
Specifically, the Board notes that the Board had denied the 
veteran's claim for an increased rating for pes planus in 
April 1995.  There is no evidence of any factually 
ascertainable evidence demonstrating an increased rating was 
warranted for the service-connected pes planus, and the BVA 
decision of 1995 denying an increased rating illustrates that 
point.  In fact, there is no compelling evidence of any 
specific complaint or treatment for pes planus within the 
year prior to the claim for increase that would support an 
earlier effective date.  Therefore, the Board finds 
entitlement to an effective date earlier than June 8, 1994, 
for the award of a 50 percent rating for pes planus must be 
denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for defective 
vision, and the claim remains denied.

Service connection for peripheral neuropathy, to include as 
due to exposure to herbicides, is denied.

Service connection for thyroid tumor (claimed as tumor of the 
neck and throat), to include as due to exposure to 
herbicides, is denied.  

An effective date earlier than June 8, 1994, for a 50 percent 
rating for bilateral pes planus is denied.  


REMAND

In September 2005, the veteran submitted a notice of 
disagreement (NOD) with a rating decision issued in August 
2005 which denied entitlement to an effective date earlier 
than June 8, 1994, for a 100 percent rating for PTSD.  The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  VA has not yet 
issued a Statement of the Case.  38 C.F.R. § 19.26 (2005).  
The Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  However, it is 
pointed out that recent caselaw has emphasized that once 
there is a relevant final decision on an issue, there cannot 
be a "freestanding claim" for an earlier effective date.  
Rudd v. Nicholson, 20 Vet App 296 (2006). 

As to the claim for entitlement to an initial compensable 
rating for healed scars of the right ear, left cheek, and 
right bridge of nose, the veteran urges that he has painful 
scars.  He testified before the undersigned that he has pain 
in his scars on his face, particularly in the area of his 
nose, when he blows his nose.  The most recent examination 
report, a VA skin examination report dated in December 2003 
does not contain findings with regard to current condition 
and appearance of scars of the face.  VCAA assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board finds that in view of the testimony regarding 
currently symptomatic scarring, arranging for the veteran to 
be scheduled for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a statement of the case on the claim 
of entitlement to an effective date 
earlier than June 8, 1994, for a 100 
percent rating for PTSD.  The Board notes 
that in order for the veteran to obtain 
appellate review of an issue, he must 
follow the regulatory provisions 
governing the submission of a substantive 
appeal in order to perfect his appeal.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 
2005); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2006).  The claim should only 
be returned to the Board following the 
issuance of the SOC if this issue is 
perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of healed scars of the right 
ear, left cheek, and right bridge of 
nose.  The claims file must be made 
available to and reviewed by the 
physician prior to the requested 
examination.  The examiner should 
indicate in the report if the claims file 
was reviewed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Readjudicate the appellant's claim 
for the evaluation of healed scars of the 
right ear, left cheek, and right bridge 
of nose, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


